Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, An (U.S. Pub. No. 2017/0270841) discloses a display device (An, head-mounted display device 100, Figure 1) comprising:
a display panel (An, display panel 210, Figure 2) having a display region, and comprising a light transmission region overlapping an electronic element within an edge portion of the display region (An, FIG. 3A illustrates an example of the display panel 210 which may include a first displaying region 311 and a second displaying region 312. The first displaying region 311 may display a first image (e.g., a left image) for one eye of the user (e.g., for a left eye of the user). The second displaying region 312 may display a second image (e.g., a right image) for the other eye of the user (e.g., for a right eye of the user). Figure 3A, ¶ [0038]); and
a panel driver (An, timing controller 240, scan driver 220, and data driver 230, Figure 2) configured to drive the display panel, and configured to perform an edge-dimming operation that gradually decreases a luminance of an area of the display region excluding the light transmission region from a center portion of the display region to the edge portion of the display region while not decreasing a luminance of the light transmission region by: (An, Referring to FIG. 13, a thirty-first luminance curve 1310 may represent luminance of an image displayed on the display panel 210 when the display device 10 generates the converted data based on a center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). A thirty-second luminance curve 1320 may represent luminance of an image displayed on the display panel 210 when the display device 100 generates the converted data based on a center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data). Figure 13, ¶ [0121]) (An, the display device 100 may prevent a reduction of luminance being visible for the user by generating the converted data based on the center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data) compared with generating the converted data based on the center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). Thus, the display device 10 may efficiently prevent a reduction of luminance from being visible for the user and reduce power consumption, for example, by the same amount. In addition, the display device 10 may improve the reduction rate of power consumption with reducing luminance, for example, by the same amount (e.g., with reducing luminance at a boundary of the display panel 210 by the same amount), ¶ [0123]). As shown in figure 13 of An, the brightness of the images are gradually decreased based on distance from the center of the display area.
gradually decreasing gray levels of image data for the area of the display region as a distance from the center portion increase (An, the data driver 230 may generate a first data signal based on first sub image data (e.g., data corresponding to the first central region Z1) and may generate a second data signal based on second sub image data (e.g., data corresponding to the first peripheral region Z2). A second maximum value (or a second maximum grayscale voltage) of the second data signal may be less (or lower) than a first maximum value (or a first maximum grayscale voltage) of the first data signal. For example, the data driver 230 may include a first gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first central region Z1 and a second gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first peripheral region Z2. The data driver 230 may generate the first data signal using the first gamma block and may generate the second data signal using the second gamma block. Figure 2, ¶ [0052]),
An does not expressly teach
a display panel having a display region, and comprising a light transmission region overlapping an electronic element within an edge portion of the display region,
either maintaining image data for the light transmission region of increasing the luminance of the light transmission region,
wherein the area of the display region excluding the light transmission region comprises first pixels, and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element.
Zhang (U.S. Pub. No. 2020/0310210) teaches a display screen with a display panel having a display region, and comprising a light transmission region (Zhang, color-changing layer 130 is disposed above the display screen 120 for switching between a colorless state and a colored state. Figure 3, ¶ [0029]) overlapping an electronic element within an edge portion of the display region (Zhang, sensor 104, Figure 1), As shown in figure 1 of Zhang, the sensor 104 is in the edge of the display screen 120.
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element (Zhang, sensor 104, Figure 1) (Zhang, color-changing layer 130 is disposed above the display screen 120 for switching between a colorless state and a colored state. Figure 3, ¶ [0029]). Zhang teaches the colorless state allowing the sensor to operate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify An’s display panel to include Zhang’s sensor embedded in the display panel because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Zhang’s sensor embedded in the display panel permits a reduced form factor by overlapping the device components.  This known benefit in Zhang is applicable to An’s display panel as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying An’s display panel to include Zhang’s sensor embedded in the display panel would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Zhang’s sensor embedded in the display panel in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, An, as modified by Zhang, teaches the sensor embedded within the display panel with a color-changing layer to allow the sensor to detect through the display panel.
An, as modified by Zhang, does not expressly teach
either maintaining image data for the light transmission region of increasing the luminance of the light transmission region,
wherein the area of the display region excluding the light transmission region comprises first pixels, and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element.
	Zhao (U.S. Pub. No. 2020/0111401) teaches a display device 
wherein the area of the display region excluding the light transmission region comprises first pixels (Zhao, second display area 320 includes a plurality of second pixels, each second pixel including a first sub-pixel R, a second sub-pixel G1, and a third sub-pixel B, Figure 3, ¶ [0068]), and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element (Zhao, In FIG. 3, the pixel ratio of the first pixel density to the second pixel density is 1:4. When same gray scale is displayed, the number of luminescence pixels in the first display area 310 is only ¼ of that in the second display area 320, so the brightness will have difference of the similar ratios, if no adjustment is made, a dark area appears in the display panel 300 in FIG. 3, and the present disclosure achieves the purpose of improving the brightness of the first display area 310 by adopting the form of RG1BG2 in the first display area 310. Figure 3, ¶ [0069]). Zhao continues to teach the dummy pixels A1-A3 which are clear (Zhao, Figure 3).
The combination of An, Zhang, and Zhao teaches the light transmission region with the sensor, or Zhang, having a display area with reduced pixel count as in the first display area 310, of Zhao, in order to allow the sensor to properly operate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s color changing layer to include Zhao’s two display areas with different pixel density because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Zhang’s color changing layer and Zhao’s two display areas with different pixel density perform the same general and predictable function, the predictable function being providing a display area in a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Zhang’s color changing layer by replacing it with Zhao’s two display areas with different pixel density. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, An, as modified by Zhang and Zhao, teaches a first and second display area wherein one display area has less pixel density to allow for a sensor to operate through that display area.
An, as modified by Zhang and Zhao, still does not expressly teach
either maintaining image data for the light transmission region of increasing the luminance of the light transmission region,
The cited prior art does not reasonably teach the maintaining or increasing of the luminance of the light transmission region with gradually decreasing the gray levels as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-15, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 16, An (U.S. Pub. No. 2017/0270841) discloses an electronic device (An, head-mounted display device 100, Figure 1), comprising:
a display device (An, head-mounted display device 100, Figure 1) comprising a display panel (An, display panel 210, Figure 2) having a display region and a light transmission region within an edge portion of the display region (An, FIG. 3A illustrates an example of the display panel 210 which may include a first displaying region 311 and a second displaying region 312. The first displaying region 311 may display a first image (e.g., a left image) for one eye of the user (e.g., for a left eye of the user). The second displaying region 312 may display a second image (e.g., a right image) for the other eye of the user (e.g., for a right eye of the user). Figure 3A, ¶ [0038]), and a panel driver (An, timing controller 240, scan driver 220, and data driver 230, Figure 2) configured to drive the display panel; and
wherein the panel driver is configured to perform an edge-dimming operation that gradually decreases a luminance of an area of the display region from a center portion of the display region to the edge portion of the display region while maintaining a luminance of the light transmission region by: (An, Referring to FIG. 13, a thirty-first luminance curve 1310 may represent luminance of an image displayed on the display panel 210 when the display device 10 generates the converted data based on a center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). A thirty-second luminance curve 1320 may represent luminance of an image displayed on the display panel 210 when the display device 100 generates the converted data based on a center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data). Figure 13, ¶ [0121]) (An, the display device 100 may prevent a reduction of luminance being visible for the user by generating the converted data based on the center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data) compared with generating the converted data based on the center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). Thus, the display device 10 may efficiently prevent a reduction of luminance from being visible for the user and reduce power consumption, for example, by the same amount. In addition, the display device 10 may improve the reduction rate of power consumption with reducing luminance, for example, by the same amount (e.g., with reducing luminance at a boundary of the display panel 210 by the same amount), ¶ [0123]). As shown in figure 13 of An, the brightness of the images are gradually decreased based on distance from the center of the display area.
gradually decreasing gray levels of image data for the area of the display region as a distance from the center portion increase (An, the data driver 230 may generate a first data signal based on first sub image data (e.g., data corresponding to the first central region Z1) and may generate a second data signal based on second sub image data (e.g., data corresponding to the first peripheral region Z2). A second maximum value (or a second maximum grayscale voltage) of the second data signal may be less (or lower) than a first maximum value (or a first maximum grayscale voltage) of the first data signal. For example, the data driver 230 may include a first gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first central region Z1 and a second gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first peripheral region Z2. The data driver 230 may generate the first data signal using the first gamma block and may generate the second data signal using the second gamma block. Figure 2, ¶ [0052]),
An does not expressly teach
an electronic element overlapping the light transmission region,
either maintaining image data for the light transmission region of increasing the luminance of the light transmission region,
wherein the area of the display region excluding the light transmission region comprises first pixels, and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element.
Zhang (U.S. Pub. No. 2020/0310210) teaches a display screen with an electronic element (Zhang, sensor 104, Figure 1) overlapping the light transmission region (Zhang, color-changing layer 130 is disposed above the display screen 120 for switching between a colorless state and a colored state. Figure 3, ¶ [0029]) overlapping an electronic element within an edge portion of the display region,
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element (Zhang, sensor 104, Figure 1) (Zhang, color-changing layer 130 is disposed above the display screen 120 for switching between a colorless state and a colored state. Figure 3, ¶ [0029]). Zhang teaches the colorless state allowing the sensor to operate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify An’s display panel to include Zhang’s sensor embedded in the display panel because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Zhang’s sensor embedded in the display panel permits a reduced form factor by overlapping the device components.  This known benefit in Zhang is applicable to An’s display panel as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying An’s display panel to include Zhang’s sensor embedded in the display panel would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Zhang’s sensor embedded in the display panel in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, An, as modified by Zhang, teaches the sensor embedded within the display panel with a color-changing layer to allow the sensor to detect through the display panel.
An, as modified by Zhang, does not expressly teach
either maintaining image data for the light transmission region of increasing the luminance of the light transmission region,
wherein the area of the display region excluding the light transmission region comprises first pixels, and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element.
	Zhao (U.S. Pub. No. 2020/0111401) teaches a display device 
wherein the area of the display region excluding the light transmission region comprises first pixels (Zhao, second display area 320 includes a plurality of second pixels, each second pixel including a first sub-pixel R, a second sub-pixel G1, and a third sub-pixel B, Figure 3, ¶ [0068]), and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element (Zhao, In FIG. 3, the pixel ratio of the first pixel density to the second pixel density is 1:4. When same gray scale is displayed, the number of luminescence pixels in the first display area 310 is only ¼ of that in the second display area 320, so the brightness will have difference of the similar ratios, if no adjustment is made, a dark area appears in the display panel 300 in FIG. 3, and the present disclosure achieves the purpose of improving the brightness of the first display area 310 by adopting the form of RG1BG2 in the first display area 310. Figure 3, ¶ [0069]). Zhao continues to teach the dummy pixels A1-A3 which are clear (Zhao, Figure 3).
The combination of An, Zhang, and Zhao teaches the light transmission region with the sensor, or Zhang, having a display area with reduced pixel count as in the first display area 310, of Zhao, in order to allow the sensor to properly operate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s color changing layer to include Zhao’s two display areas with different pixel density because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Zhang’s color changing layer and Zhao’s two display areas with different pixel density perform the same general and predictable function, the predictable function being providing a display area in a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Zhang’s color changing layer by replacing it with Zhao’s two display areas with different pixel density. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, An, as modified by Zhang and Zhao, teaches a first and second display area wherein one display area has less pixel density to allow for a sensor to operate through that display area.
An, as modified by Zhang and Zhao, still does not expressly teach
either maintaining image data for the light transmission region of increasing the luminance of the light transmission region,
The cited prior art does not reasonably teach the maintaining or increasing of the luminance of the light transmission region with gradually decreasing the gray levels as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 17-20, these claims are allowable as they depend upon allowable independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691